DOWNEY, Judge.
In an opinion filed August 22, 1975, we reversed the judgment of conviction and sentence entered by the trial court for failure to instruct the jury that to be guilty of the felony charged in the information (possession of a stolen motor vehicle in violation of § 814.03(2), F.S.1973), the defendant must have intended to permanently deprive the owner of the vehicle. We now perceive that to be an incorrect statement of the law, making it necessary for the mandate to be recalled and set aside; the opinion of this court published August 22, 1975 be vacated, and a rehearing be granted by this court of its own motion. Jerry v. State, Fla.App.1965, 174 So.2d 772.
Upon further consideration it is our opinion that the judgment and sentence appealed from are proper and that no error has been demonstrated.
Accordingly, the mandate issued September 11, 1975 is recalled and the mandate and the opinion filed August 22, 1975 are vacated, and the judgment and sentence appealed from are affirmed.
WALDEN, C. J., and MAGER, J., concur.